Citation Nr: 9904319	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-34 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder, claimed as secondary to a service-
connected left second toe disability.  

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to a service-connected left second toe 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.  

This matter arises from a November 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  

In addition, the Board notes that the veteran appears to have 
addressed the issue of the proposed reduction of the 
currently assigned 10 percent evaluation for arthrodesis of 
the second left toe in his Notice of Disagreement of November 
1997.  As this issue has not been developed for appellate 
review, it is being referred back to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  A January 1993 rating decision by the RO denied service 
connection for a left knee disorder, claimed as secondary to 
a service-connected second left toe disorder.  The veteran 
was informed of that decision and of his appellate rights by 
a letter of January 15, 1993.  He did not appeal that 
decision.

3.  The evidence associated with the claims file subsequent 
to the RO's January 1993 rating decision is either redundant 
and cumulative of evidence previously considered, or is not 
probative of the issue of service connection for a left knee 
disorder.  

4.  There is no competent medical evidence of a nexus or link 
between the veteran's claimed back disorder and his service-
connected second left toe disorder or with any other incident 
of his active service.  In addition, there is no evidence to 
show that the veteran has been diagnosed with a back 
disorder.  


CONCLUSIONS OF LAW

1.  The January 1993 rating decision by the RO, which denied 
the veteran's claim for service connection for a left knee 
disorder, claimed as secondary to a service-connected second 
left toe disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

2.  The evidence received since the RO's January 1993 
decision is not new and material, and the veteran's claim for 
service connection for a left knee disorder, claimed as 
secondary to a service-connected second left toe disorder, 
has not been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  

3.  The veteran's claim for service connection for a back 
disorder, claimed as secondary to a service-connected second 
left toe disorder, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A January 1993 rating decision by the RO denied service 
connection for a left knee disorder, claimed as secondary to 
a service-connected second left toe disorder.  In that 
decision, the RO found that the available evidence, 
consisting of the veteran's service medical records, post-
service medical treatment records, and reports of VA rating 
examinations did not show that the veteran had a left knee 
disorder at that time, or that any left knee disorder he may 
have had was in any way related to his service-connected 
second left toe disorder or to his active service.  The RO 
denied the veteran's claim on that basis.  The veteran was 
informed of that decision and of his appellate rights by a 
letter dated January 15, 1993.  He failed to appeal that 
decision, and the January 1993 rating decision became final.  

The veteran attempted to reopen his claim in May 1997.  This 
claim was denied by a rating decision of November 1997.  
Rather than deciding the issue properly on the basis of 
whether new and material evidence had been submitted to 
reopen the veteran's claim, the RO decided the issue on a de 
novo basis.  However, the Board must consider this issue on a 
new and material basis.  The Board would also observe that 
where the claim is decided on a de novo basis rather than on 
the basis of whether new and material evidence has been 
presented to reopen the claim, the veteran's due process 
rights have not been harmed.  See Barnett v. Brown, 81 F.3d 
1380 (Fed. Cir. 1996).  

Because this issue involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal on this 
issue.  When a claim is denied by an RO, a claimant is 
granted a one-year period from the date of notice of the 
rating decision to appeal that decision.  Otherwise, that 
decision becomes final, and is not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105(b), (c) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  This new and material 
evidence must be presented or secured since the time that the 
claim was last decided on any basis.  See Hodge v. West, 155 
F3d 1356 (Fed. Cir. 1998); Evans v. Brown, 9 Vet. App. 273, 
282-83 (1996).  

All evidence submitted since the last final decision must be 
reviewed.  If the Board's decision is favorable to the 
claimant, his claim must be reopened and decided on the 
merits.  See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994); 
see generally, Evans, at 282-83.  

In considering whether a claim may be reopened, a two-step 
analysis must be performed under 38 U.S.C.A. § 5108.  First, 
the Board must determine whether the evidence submitted in 
support of the claim is new and material.  Second, only if 
the Board determines that the claimant has produced new and 
material evidence will the claim be deemed to have been 
reopened, and the case re-evaluated on the basis of all the 
evidence, both old and new.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  

The first step in the two-step analysis involves two 
questions:  (1) Is the newly presented evidence "new," that 
is, not of record at the time of the last final disallowance 
of the claim, and not merely cumulative of other evidence 
that was then of record; and (2) Is the newly presented 
evidence "probative" of the issue at hand.  See Hodge, 
supra; Evans, supra; Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
If these criteria are not met, then the case will not be 
reopened, and the last final decision of record will remain 
final.  

The evidence of record which was considered by the RO in its 
prior decision included the veteran's service medical 
records, reports of VA rating examinations, records of post-
service medical treatment records dating from October 1982 
through March 1991, and personal statements issued by the 
veteran in his own behalf.  Service medical records show that 
the veteran complained of left knee pain in August 1968, but 
was not found to have any physical abnormalities on 
examination.  His service separation physical examination was 
negative for any indication or complaint of any left knee 
disorder.  

VA outpatient treatment records dating from October 1982 
through March 1991 fail to disclose any left knee disorder.  
In addition, reports of VA rating examinations dated in March 
1969 and March 1983 do not disclose any left knee disorder.  
The report of an October 1992 rating examination includes a 
notation of the veteran's complaints of intermittent left 
knee pain.  No defects with respect to his left knee were 
found, however.  

In May 1997, the veteran attempted to reopen his claim for 
service connection for a left knee disorder, claimed as 
secondary to his service-connected second left toe disorder.  
He claimed that his service-connected second left toe 
disorder caused an awkward gait, which resulted in a left 
knee impairment.  In addition, he asserted that problems with 
his left knee actually began in service.  In support of his 
claim, the veteran submitted VA treatment records dating from 
March 1994 through December 1997.  These treatment records 
are completely negative for any indication of a left knee 
disability.  

A treatment record dated in November 1996 shows that the 
veteran complained of left knee pain when placing weight on 
his left knee.  However, contrary to assertions made by the 
veteran through his representative, the report shows that 
there was no effusion, clicking, or instability.  Further, no 
disability or abnormality was noted in the record, and there 
is no medical opinion of record indicating that the veteran's 
documented complaint of left knee pain in November 1996 was 
related to his service-connected second left toe disorder or 
to any incident of his active service.  

In January 1998, the veteran appeared at a personal hearing 
at the RO before a Hearing Officer, in which he testified 
that he believed that he had a left knee disorder that had 
been caused by his service-connected left toe disorder.  He 
stated that he first began to experience problems with his 
left knee in 1973 or 1974, and that his left toe disorder 
caused him to walk with an altered gait.  He indicated that 
this altered gait, in turn, resulted in a left-knee disorder.  
Further, the veteran testified that a treating VA physician 
had advised him that the problems he experienced with his 
left knee were related to his service-connected second left 
toe, via his claimed left-foot disorder, which he erroneously 
reported was service-connected.  

In reviewing the record in support of the veteran's attempt 
to reopen his claim for service connection for his left knee 
disorder, claimed as secondary to a service-connected second 
left toe disorder, the Board notes that the veteran has 
submitted additional evidence.  That evidence, as discussed, 
consists of contemporaneous clinical treatment records and a 
transcript of hearing testimony.  The Board also notes that 
much of this evidence was not physically of record when the 
veteran's claim was last considered.  

However, the evidence does not show that the veteran incurred 
a left knee disorder in service, that he currently has a left 
knee disorder, or that any complaints with respect to his 
left knee which he may have expressed are related in any way 
to his service-connected second left toe disorder.  As noted, 
the service medical records only show one instance of 
complaints of left knee pain, with no abnormalities found 
upon examination.  Further, the contemporaneous clinical 
treatment records only show one documented instance of a 
complaint of left knee pain in November 1996, but do not show 
any objective findings such as effusion, clicking, or 
instability on examination.  In addition, while the veteran 
claimed that a VA treating physician had advised him of a 
connection between his left knee problems and his service-
connected toe disorder, no such opinion is contained in the 
medical evidence of record.  

In short, there is no medical evidence or opinion of record 
to show a present disability with respect to the veteran's 
left knee, or that any complaints of left knee pain are 
associated with his service-connected second left toe 
disorder.  Accordingly, the Board finds that the veteran has 
not shown that he currently has a present disability with 
respect to his left knee, or that the required nexus exists 
between any left knee problems he may have and his service-
connected toe disorder or to any other incident of service.  

Moreover, as a layperson without medical training or 
expertise, the veteran is not competent to address an issue 
requiring an expert medical opinion, to include medical 
diagnoses or opinions as to medical etiology.  Therefore, 
statements and testimony by the veteran that he currently has 
a left knee disability that was caused as a direct result of 
his service-connected second left toe disorder do not 
constitute medical evidence.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Therefore, based on the foregoing, the Board concludes that 
new and material evidence has not been presented to reopen 
the previously denied claim, and the January 1993 decision 
remains final.  Accordingly, the benefit sought on appeal is 
denied.  Moreover, the Board finds its discussion as 
sufficient to inform the veteran of the evidence necessary to 
reopen his claim for service connection for a left knee 
disorder, claimed as secondary to a service-connected second 
left toe disorder.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

II.  Service Connection

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1998).  In addition, service connection 
may be granted for a disability shown to be proximately due 
to or the result of a service-connected disorder.  See 
38 C.F.R. § 3.310(a) (1998).  This regulation has been 
interpreted by the United States Court of Veterans Appeals 
(Court) to allow service connection for a disorder which is 
either caused or aggravated by a service-connected disorder.  
See generally Allen v. Brown, 7 Vet. App. 439 (1995).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette, 8 Vet. App. at 73.  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 8 Vet. App. 78, 81 
(1995).  In the absence of a well-grounded claim, there is no 
duty to assist the claimant in developing facts pertinent to 
the claim, and the claim must fail.  See Epps v. Gober, 126 
F.3d 1464 (1997); Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en 
banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus or link between the in-service injury 
or disease and the current disability, as shown throughout 
the medical evidence.  See Epps, supra.  Lay or medical 
evidence, as appropriate, may be used to substantiate the 
service incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the Court has indicated that, alternatively, a 
claim may be well grounded based on the application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period, and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  If the chronicity provision does not 
apply (i.e., if a chronic disorder is not noted in service), 
a claim may still be well grounded or reopened on the basis 
of 38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the present condition to 
that symptomatology."  Savage, 10 Vet. App. at 498.  

The veteran's service medical records are completely negative 
for any indication of a back disorder.  Post-service VA 
clinical treatment records dating from March 1969 through 
December 1997 show that the veteran first complained of 
experiencing back pain in September 1997, some twenty-nine 
years after his separation from service.  The treatment 
record notes that the veteran complained of pain of several 
weeks' duration, and had some restricted range of motion.  No 
diagnosis with respect to his back was noted in the records, 
and there is no medical opinion of record suggesting the 
etiology of the veteran's back pain.  Aside from later 
documentation of back and neck pain due to the presence of a 
cyst on the veteran's neck, no other mention of back pain is 
contained in the veteran's post-service medical treatment 
records.  

As noted, the veteran appeared at a personal hearing before a 
Hearing Officer at the RO in January 1998.  He testified, in 
substance, that his service-connected second left toe 
disorder caused him to walk with an altered gait, which 
ultimately resulted in back pain among other problems.  He 
stated that his back problems began some seventeen to 
eighteen months prior to attending his hearing.  The veteran 
stated that the problem mainly concerned his spinal column, 
and that he had been seen at the VA Medical Center (VAMC) in 
Supulveda, California for treatment.  The veteran also stated 
that the treating physician advised him that his back problem 
was related to his claimed knee and foot disorders.  In 
addition, he indicated that an examination revealed a lump of 
some sort on his back, but that he did not know with what, if 
anything, he had been diagnosed.  

The Board has evaluated the evidence of record, and concludes 
that the veteran has failed to submit a well-grounded claim 
for service connection for a back disorder, claimed as 
secondary to a service-connected second left toe disorder.  
As noted, his service medical records are negative for any 
indication of a back disorder.  The only indication of any 
complaint or disorder with respect to his back is contained 
in one treatment record dated in September 1997.  Aside from 
noting the veteran's complaint of back pain and noting his 
limitation of motion, the records do not contain any medical 
diagnosis of a back disorder, and do not contain any medical 
opinion suggesting that the veteran's claimed back disorder 
was incurred as a result of his service-connected toe 
disorder.  

In addition, lay statements and testimony by the veteran that 
he has a back disorder that is the proximate result of his 
service-connected second left toe disorder, does not 
constitute medical evidence.  As a lay person lacking in 
medical training and expertise, the veteran is not competent 
to address an issue requiring an expert medical opinion, to 
include medical diagnoses and opinions as to medical 
etiology.  See Moray, 5 Vet. App. at 214, Espiritu, 2 Vet. 
App. at 494-95.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a back disorder, claimed as secondary to a 
service-connected toe disorder.  The Board has not been made 
aware of any additional evidence that could serve to well 
ground the veteran's claim.  As the duty to assist is not 
triggered here by a well-grounded claim, the Board finds that 
the VA has no obligation to further develop his claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  Moreover, the Board views its 
discussion as sufficient to inform the veteran of the 
evidence necessary to file a well-grounded claim for service 
connection for a back disorder, claimed as secondary to a 
service-connected second left toe disorder.  See Robinette, 8 
Vet. App. at 73.  


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for a left knee 
disorder, claimed as secondary to a service-connected second 
left toe disorder, such benefit remains denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a back disorder, claimed as secondary 
to a service-connected second left toe disorder, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 12 -


